DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “heating means” in claims 1, 12, 13, 14, 17 and 18.  Because this limitation is otherwise described with respect to its location near or integrated in the pipe being heated, and that the feature is itself “inductively heatable,” sufficient structure has been recited.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the following:  “an oval shape or a circular shape, a triangular shape or a quadrangular shape” (emphasis added) rendering unclear how the shapes are alternatively used in view of the use of the word “or” twice in the recitation.
Regarding claims 13 and 21, “the outside” lacks antecedent basis and renders unclear the location being claimed –  outside of the bushing or outside of the coil arrangement?
Regarding claim 15, it is unclear what is meant by “district” heating pipes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGaffigan et al., US 5,304,767 (hereafter McGaffigan) in view of Taylor et al., US 5,125,690 (hereafter Taylor).

Regarding claims 1 and 12, McGaffigan teaches a heating device and heating system (Abstract teaching coils for the purpose of heating a metallic element, the coil structure part of a system that includes a source of alternating current; see Figs. 1-3; col. 3, line 20 to col. 4, line 22).  The device and system of McGaffigan includes: 
a coil arrangement (see Fig. 1 illustrating coil structure 2 and Fig. 3 illustrating such coil structure in a clamshell; col. 3, line 20 to col. 4, line 22), 
which is excitable by a generator (col. 3, lines 37-42 describes conductive ring or winding 4 connected via a conductor 20 to one terminal of a source of alternating current, i.e., an AC generator, the pattern of current flow being illustrated by arrows in Fig. 1; regarding claim 12, although not shown in Fig. 1, the generator of McGaffigan is an inherent feature of the system of McGaffigan as illustrated in Fig. 1 and also described at col. 3, lines 37-42 that in addition to the conductor 20 teaches a conductor 22 at the end of conductive ring 10’ being connected to the other terminal of the AC generator of McGaffigan) and 
which has a first coil, which has at least one complete winding within a first cross-sectional area (Fig. 1; a first group of windings (i.e., first coil) is represented by windings 4, 6, 8 and 10 described  at col. 3, lines 20-46, each winding disposed within a discrete cross-sectional area, the winding 10, for example, having a first cross-sectional area), and 
a second coil, which is electrically coupled to the first coil (Fig. 1; another of second coil represented by windings 4’,  6’, 8’ and 10,’  all of the windings of the second coil being electrically coupled to the first coil by conductors 12, 14, 16 and 18; see discussion at col. 3, lines 20-46) and 
which has at least one complete winding within a second cross-sectional area (Fig. 1 illustrating winding 10’, for example, that has a second cross-sectional area)
 wherein the first cross-sectional area is different from the second cross-sectional area (see Fig. 1 cross-sectional area of complete winding 10 is at a different location than the cross-sectional area of complete winding 10’, thus the first and second cross-sectional areas are “different”).
 for thermally connecting a pipe, which has a first plastic material, to a bushing, which has a second plastic material, and which surrounds at least a section of the pipe, wherein an inductively heatable heating means is located between the pipe and the bushing and/or integrated in the pipe and/or in the bushing,  the determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts of each case.  MPEP 2111.02.   Mere statements of intended use in the preamble do not limit apparatus claims 1 and 12.  However, any terminology of the preamble that results in a structural difference between the claimed invention and the prior art may serve to limit the claim. MPEP 2111.02.II.  In this instance, the claim preambles are directed to an intended use of the heating device with plastic pipes having a bushing surrounding at least a plastic pipe section.  The recited heating means is a structure located between the pipe and bushing or integrated in the pipe.  Thus, the device structure is limited by the preamble only to the extent that the device must be capable of heating a plastic pipe section surrounded by a bushing.
Fig. 3 and col. 4, lines 4-16 of McGaffigan teach that the coil structure 2 of Fig. 1 may be secured interiorly of a clamshell 23 that includes two half sections or jaws 25 and 27 hinged to one another, the conductive members being flexible so that the clamshell may be opened to permit side entry of a load into the opened jaws 25 and 27 of the clam shell. However, col. 4 of McGaffigan does not further describe the identity of the “load” to be heated.  It is apparent from Fig. 3 that the clam shell of McGaffigan is capable of accepting a pipe structure.  At col. 1, lines 18-41, McGaffigan teaches that in the field of plastic pipe fusion, a coil is employed to inductively heat an element (i.e., 
Because McGaffigan does not explicitly teach its heating device is structured for heating pipe sections with a surrounding bushing, Taylor is also being applied to the claim.
Taylor teaches a pipe joining system and method that includes using a plastic sleeve (i.e., bushing) 40 that extends on both sides of the region of contact of two pipe sections 42 and 44 and a heater (i.e., heating means) 36 and 38 embedded in the sleeve, with an induction heating coil 46 being applied about the sleeve 40 (Abstract and Fig. 2 discussed at col. 6, lines 7-29). Other embodiments of Taylor include using a heater 18 (i.e., heating means) disposed between the pipe sections and the sleeve features (caps 8 and 10) (Fig. 1; col. 5, lines 15-65), using heating bands (i.e., ribbons) 48, 50 within the sleeve (Fig. 3; col. 6, lines 30-37) or corrugated material (also ribbons) 64, 66 within the sleeve (Fig. 4; col. 6, lines 38-61).
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the clam shell and attached heating coil structure of McGaffigan by changing its size or shape, for example, so as to configure the structure for heating pipe/sleeve/heating material combinations taught in Taylor as a predictable, adequate, configuration useful for joining of pipe sections together that may be made with plastic materials, particularly in light of McGaffigan’s referencing Taylor as an example of plastic pipe fusion in its disclosure.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 2, McGaffigan Fig. 2 illustrates winding 10 has a cross-sectional area portion located at conductor 18 that extends over (in an axial direction) and partly covers (i.e., overlaps) the cross-sectional area of 10’ at the conductor 18.

Regarding claim 3, please see the discussion at the rejection of claim 1 above of how the coils of McGaffigan are mechanically connected flexibly to each other using the clamshell illustrated in Fig. 3 and also have themselves at least a certain flexibility (col. 4, lines 4-15).

Regarding claim 5, see Fig. 1 of McGaffigan that illustrates current in windings 4, 6, 8 and 10 (first coil) traveling in a direction opposite to current in windings 4’,6’, 8’ and 10’ (second coil), thus teaching “antiparallel” magnetic fields (parallel but moving in different directions).

Regarding claim 6, Neither McGaffigan nor Taylor disclose particular cross-sectional dimensions.  However, Taylor’s background is directed to joining polyethylene pipe sections for use as gas distribution piping (col. 1, lines 5-40) and Taylor further discusses prior art mechanical fittings for ½” to 1 ¼” pipes (col. 1, lines 59-66).  It is well known that gas distribution pipes range in diameter from a few inches to a few feet (i.e., defining cross-sections that include those less than 1 m2).  McGaffigan/Taylor illustrates In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 7, the first and second cross-sectional areas of McGaffigan are a circular shape (see Figs. 1 and 3).

 Regarding claim 8, see Fig. 4 of McGaffigan teaching at least one further coil 28 or 34, in addition to coils 30 and 32 (that correspond to first coil (windings 4, 6, 8 and 10) and second coil (windings 4’, 6’, 8’, and 10’), each of coils 28 and 34 each having at least on complete winding and Fig. 4 illustrating cross-sectional areas of the windings of coils 28 and 34 being different than cross-sectional areas of coils 30 and 32 (col. 4, lines 22-65).  

Regarding claim 9, McGaffigan Fig. 1 illustrates coils interconnected in series.

claim 10, please see the discussion at the rejection to claim 8 which is incorporated herein.  Either of the outer coils 28 and 34 of Fig. 4 of McGaffigan may be located “above” the inner coils 30 and 32 when the device is used to heat two pipes that are disposed vertically to one another.  Fig. 4 further illustrates the outer coils 28 and 34 having cross-sectional areas in parallel planes that are disposed offset to cross-sectional areas 30 and 32 of the inner coils.

Regarding claim 13, please see the rejection of claims 1 and 12, above that is incorporated herein, McGaffigan teaching the heating device recited in claim 13 that is identical the heating devices recited in claims 1 and 12 and Taylor teaching the pipe sections, bushing and heating means of claim 13, which is identical to the pipe sections, bushing and heating means recited in claims 1 and 12.  
Method steps of using the device of McGaffigan/Taylor include the claim 13 recited steps of laying the heating device alongside the bushing, exciting the coil arrangement and removing the heating device from the bushing. Fig. 3 of McGaffigan and associated col. 4, lines 4-22 describe the coil structure being located within the clamshell and rotated about the hinge 29 to open the clamshell so as to permit side entry of a load into the open jaws 25 and 27, such load entry necessarily requiring laying the heating device alongside the sleeve (i.e., bushing) of Taylor.  McGaffigan teaches exciting the coil arrangement at col. 4, lines 58-65.  Taylor also teaches locating a coil outside of the sleeve followed by exciting materials (heating means) located within the sleeve in order to fuse the pipe materials (col. 2, lines 44-68).  Finally, removal of the heating device of McGaffigan at the end of the process is an inherent, 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to perform the steps of claim 13 using the device and cooperating pipe features of McGaffigan/Taylor as predictable processing steps for fusing plastic pipe sections using a clamshell apparatus as it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 14, Taylor Fig. 1 teaches the steps of axially bringing together pipe end sections face to face (pipes 2 and 4 are facing each other), laying heating material 18 (i.e., heating means) at the pipe ends and slipping a bushing (end caps 8 and 10) around the heating material 18 (col. 5, line 15 to col 6, line 6).

Regarding claim 15, please see the section 112 rejection above regarding lack of clarity of the recitation of “district heating pipelines.”  On the merits, please see Taylor at col. 1, lines 11-65 discussing a focus of Taylor is the joining of polyethylene pipe sections (e.g., plastic to plastic (see col. 4, lines 49-62)) for use in gas distribution piping.  It is well known in the art of gas distribution pipes to make such pipes from a multi-layer structure that includes more than one layer of plastic and/or metal or fiberglass. 

Regarding claims 16 and 19, see McGaffigan teachings at col. 1, line 64 to col. 2, line 22 and col. 3, line 62 to col. 4, line 3 of the air gap or space 24 that isolates the fields produced by the two coils and forms out-of-phase (i.e., offset) fields.

Regarding claim 17, see Taylor spaced ribbon material at Fig. 3 (bands 48 and 50) and Fig. 4 (corrugated material 60 and 62 discussed in the rejection of claim 1 and Taylor, col. 6, lines 30-48). 

Regarding claim 18, Taylor teaches the Curie temperature of its ferromagnetic heater material is selected in accordance with the materials to be fused (col. 2, lines 44-68 and claim 28), i.e., a temperature which is above the fusion temperature of the plastics employed (col. 7, lines 20-25 and claim 28), but also preferably a temperature that will not damage the plastic (col. 6, lines 26-29), thus such temperature is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claims of the invention to provide the process of McGaffigan/Taylor with an inductively heatable material having a Curie temperature above the fusion temperature of the plastics employed for the pipe and bushing, that also may be less than 460°C, depending upon the melting and degradation temperatures of the employed plastics, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

claim 20, McGaffigan teaches a preferred frequency of 13.56 MHz, close to, but outside the range recited in the claim, but states other frequencies may be employed with excellent results (col. 5, lines 54-56).  Taylor teaches a preferred frequency range of 25KHz to 50 MHz, overlapping the range recited in the claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05.  

Claims 11 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over McGaffigan in view of Taylor as applied to respective claims 1 and 13 and further in view of Bleske et al., US 5,786,575 (hereafter Bleske).

Regarding claim 11, McGaffigan/Taylor is silent as to providing the heating device with a capacitative element.  Bleske teaches a wrap tool for magnetic field-responsive heat-fusible pipe couplings that includes first and second coil regions wrapped around a magnetically energizable plastic coupling (i.e., bushing) for melting plastic pipe ends inserted into the pipe coupling (Abstract; Figs. 1 and 2; col. 4, line 48 to col. 5, line 49).  Bleske further teaches providing capacitors connected in series with the inductive coils for connection with a source of suitable frequency alternating electric power (i.e., an AC generator) (col. 3, lines 38-45).  With reference to Figs. 5A and 5B, 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the device of McGaffigan/Taylor to further include the use of a capacitor as taught in Bleske for the advantage taught in Bleske of minimizing peak voltages during heating and fusing of the plastic pipe components of Taylor.

Regarding claim 21, McGaffigan is silent as to whether it’s clam shell illustrated in Fig. 3 and discussed at col. 4, lines 4-22, provides pressure to the outside of a bushing.  Bleske discussed above with regard to the rejection of claim 11 the discussion of which is incorporated herein, teaches its wrap tool is a flexible sleeve harness that holds the coils in spaced relationship with each other and also positions the coils on the pipe coupling (i.e., bushing)(col. 2, lines 49-59.  The wrap tool may be made from an elastomeric material such as urethane (col. 5, lines 7-9), such flexibility inherently providing close contact and constant pressure on an outer circumference of the coupling (bushing).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of McGaffigan/Taylor to provide the clam shell of McGaffigan with or replace the clam shell with the flexible sleeve of Bleske for the advantages taught in Bleske, including that of a flexible/elastic holder, mountable in close relationship with the pipe bushing as taught by Bleske, such close contact resulting in a more constant pressure upon the bushing during operation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746